


Exhibit 10.2


AMENDMENT TO
THIRD AMENDED AND RESTATED LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT OF
LADDER CAPITAL FINANCE HOLDINGS LLLP
This AMENDMENT (this “Amendment”) to the Third Amended and Restated Limited
Liability Limited Partnership Agreement of Ladder Capital Finance Holdings LLLP,
dated as of December 31, 2014 (the “Partnership Agreement”), is made and
effective as of November 30, 2015, by and among the LP Majority Series Holders
of both Series REIT and Series TRS, the General Partner of Series REIT, the
General Partner of Series TRS, and the General Partner of the Partnership.
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in the Partnership Agreement.
RECITALS
WHEREAS, the undersigned wish to amend the provisions of Partnership Agreement
applicable to issuances and redemptions of Series REIT LP Units and Series TRS
LP Units;
WHEREAS, pursuant to Section 13.5 of the Partnership Agreement, provisions of
the Partnership Agreement may be amended only upon the written approval of the
LP Majority Series Holders of Series REIT, the LP Majority Series Holders of
Series TRS, the General Partner of Series REIT, the General Partner of Series
TRS, and the General Partner of the Partnership.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged and accepted, the parties, intending to be legally bound, hereby
agree as follows:
1.Section 5.5(b) of the Partnership Agreement shall be amended and restated to
read in its entirety as set forth below.
Repurchase or Redemption of Ladder Class A Shares. If, at any time, any Ladder
Class A Shares are repurchased or redeemed (whether by exercise of a put or
call, pursuant to an open market purchase, automatically or by means of another
arrangement) by LCC Corporation for cash and subsequently cancelled, then Series
REIT shall, immediately prior to such repurchase or redemption of Ladder Class A
Shares, repurchase or redeem an equal number of Series REIT LP Units held by LCC
Corporation, at an aggregate purchase price or redemption price, as applicable,
for the Series REIT LP Units as is determined by the Series Board of Series REIT
(which aggregate purchase price or redemption price shall in no event be greater
than the aggregate purchase price or redemption price, as applicable, of the
Ladder Class A Shares being repurchased or redeemed by LCC Corporation (plus any
expenses related thereto)), and upon such other terms as are the same for the
Ladder Class A Shares being repurchased or redeemed by LCC Corporation.






--------------------------------------------------------------------------------




2.    Section 5.5(d) of the Partnership Agreement shall be amended and restated
to read in its entirety as set forth below.
Corresponding Issuances and Redemptions of Series TRS LP Units. If at any time
Series REIT issues any Series REIT LP Units to LCC Corporation pursuant to
Section 5.5(a), then Series TRS shall issue a corresponding number of Series TRS
LP Units to TRS I LLC, which in turn shall issue to Series REIT a number of TRS
I LLC Shares equal to the number of Series REIT LP Units so issued pursuant to
Section 5.5(a). If, at any time, any Series REIT LP Units are repurchased or
redeemed for cash pursuant to Section 5.5(b) in connection with a repurchase or
redemption of Ladder Class A Shares by LCC Corporation, then Series TRS shall,
simultaneously with such repurchase or redemption of Series REIT LP Units,
repurchase or redeem an equal number of Series TRS LP Units held by TRS I LLC at
an aggregate purchase price or redemption price, as applicable, which, when
added to the aggregate purchase price or redemption price of Series REIT LP
Units paid pursuant to Section 5.5(b), equals the aggregate purchase or
redemption price of the Ladder Class A Shares being repurchased or redeemed by
LCC Corporation (plus any expenses related thereto), and upon such other terms
as are the same for the Series REIT LP Units being repurchased or redeemed
pursuant to Section 5.5(b) (and an equal number of TRS I LLC Shares shall be
repurchased or redeemed by TRS I LLC pursuant to the limited liability company
agreement of TRS I LLC).
3.    Except as specifically amended hereby, the terms and provisions of the
Partnership Agreement shall continue and remain in full force and effect and
shall continue and remain valid and binding obligations of the parties thereto
in accordance with their terms. All references in the Partnership Agreement (and
in any other agreements, documents and instruments entered into in connection
therewith) to the “Agreement” shall be deemed for all purposes to refer to the
Partnership Agreement, as amended, including by this Amendment.
4.    This Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to conflicts of law
principles.
5.    This Amendment may be executed and delivered (including by facsimile or
other electronic transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.


[SIGNATURE PAGE FOLLOWS.]

2





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered as of the date first written above.


LP MAJORITY HOLDERS OF SERIES REIT OF LADDER FINANCE HOLDINGS LLLP AND OF SERIES
TRS OF LADDER FINANCE HOLDINGS LLLP


 
 
TI II LADDER HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
November 30, 2015
 
By:
/s/ GLENN F. MILLER
Date
 
Name:
Glenn F. Miller
 
 
Title:
Vice President



 
 
TI II LADDER HOLDINGS, LLC
 
 
 
 
 
By:
GI Partners Fund III L.P., its sole member
 
 
By:
GI GP III L.P., its General Partner
 
 
By:
GI GP III LLC, its General Partner
 
 
 
November 30, 2015
 
By:
/s/ HOWARD PARK
Date
 
Name:
Howard Park
 
 
Title:
Managing Director



 
 
 
November 30, 2015
 
By:
/s/ BRIAN HARRIS
Date
 
Name:
Brian Harris
 
 
 
 














3





--------------------------------------------------------------------------------






GENERAL PARTNER OF
SERIES REIT OF LADDER FINANCE HOLDINGS LLLP


 
 
LADDER CAPITAL CORP
 
 
 
 
 
 
 
 
 
November 30, 2015
 
By:
/s/ KELLY PORCELLA
Date
 
Name:
Kelly Porcella
 
 
Title:
Associate General Counsel



GENERAL PARTNER OF
LADDER FINANCE HOLDINGS LLLP


 
 
LADDER CAPITAL CORP
 
 
 
 
 
 
 
 
 
November 30, 2015
 
By:
/s/ KELLY PORCELLA
Date
 
Name:
Kelly Porcella
 
 
Title:
Associate General Counsel



GENERAL PARTNER OF
SERIES TRS OF LADDER FINANCE HOLDINGS LLLP


 
 
LC TRS I LLC
 
 
 
 
 
 
 
 
 
November 30, 2015
 
By:
/s/ KELLY PORCELLA
Date
 
Name:
Kelly Porcella
 
 
Title:
Associate General Counsel






















4



